t c memo united_states tax_court fred misko jr and karen l howe-misko petitioners v commissioner of internal revenue respondent docket no filed date w john glancy and robert e davis for petitioners kathryn f patterson and abbey b garber for respondent memorandum findings_of_fact and opinion kroupa judge respondent determined deficiencies in petitioners’1 federal income taxes for and based on disallowing business_expense deductions that petitioner claimed 1petitioner karen howe-misko was not involved in petitioner fred misko’s law practice nor was she involved in leasing equipment to his law practice all references to petitioner are to fred misko for equipment he purchased and leased to his wholly owned professional_corporation fred misko p c the law firm the issues for decision are whether petitioner was engaged in an equipment_leasing activity for profit under sec_183 and whether the sec_469 passive_activity rules limit his depreciation_deductions we find that petitioner engaged in the activity for profit to determine whether the passive_activity rules limit petitioner’s depreciation_deductions we must decide whether petitioner qualifies for the incidental activity exception to the passive_loss_rules we find that petitioner qualifies findings_of_fact the parties have stipulated some facts the stipulation of facts and the accompanying exhibits are incorporated by this reference and are so found petitioner was a trial lawyer during the years at issue practicing in dallas texas through the law firm petitioner has had a highly successful and varied practice throughout his 35-plus-year legal career when petitioner first began his law practice he managed about cases a year almost exclusively 2all section references are to the internal_revenue_code in effect for the years in issue and all rule references are to the tax_court rules_of_practice and procedure unless otherwise indicated 3the professional_corporation was a closely held personal services corporation subject_to the provisions of subch c on behalf of plaintiffs in personal injury actions beginning in the 1980s however petitioner shifted his focus to a more specialized law practice class actions petitioner has been very successful in this endeavor a class-action-based legal practice is unique in several ways since petitioner began focusing on class actions his case volume has been smaller the number of plaintiffs has been significantly higher the cases have been more complex and his income has increased and become more variable for example petitioner earned dollar_figure million in but little to nothing from through in petitioner had a dollar_figure million loss and he earned only a small income in in however petitioner earned over dollar_figure million when a case he had expected to close earlier finally closed class action cases also require a huge investment in time and money including traveling abroad deposing hundreds of potential claimants soliciting expensive experts hiring highly skilled personnel purchasing expensive technical equipment and partnering with other law firms at one point petitioner hired approximately people and situated them on the entire floor of a modern office building in another case which has been ongoing for years petitioner has been representing some big_number banana workers from around the world who allegedly were exposed to a toxic chemical rendering them sterile petitioner is in a consortium of more than a dozen law firms to manage and litigate that case petitioner finances his cases by investing an amount personally and then supplementing the remainder with loans from a bank with which he has had a 15-plus-year working relationship overall it often takes longer to settle class action cases because of their complexity and the large number of class members predicting when a given case might settle therefore is an imprecise art the issue in this case comes from the manner in which petitioner financially operated his law practice each year petitioner would sit down with his accountant determine his salary after expenses and reinvest most of his after-tax salary into the law firm in the 1980s petitioner’s salary began to substantially increase and finally in he made his first dollar_figure million salary petitioner testified that this prompted him to reassess his tax posture to determine whether he might appropriately minimize his tax burden his accountant recommended the leasing arrangement at issue petitioner’s accountant said that if petitioner owned the corporate equipment individually and leased it to the law firm he could lower his medicare_tax petitioner paid percent in 4petitioner reinvests his salary in the form of a loan and the law firm pays him interest pincite percent medicare_tax on his wage income yearly medicare_tax unlike other payroll_taxes is not capped the idea was that if petitioner could reduce his wage income and convert some portion to lease payments instead he could reduce his overall tax burden even though petitioner stated that he was legally entitled to lower his taxes he was adamant about doing so in an appropriate and legal manner the leasing arrangement was ideal for petitioner because it was not merely a tax_avoidance vehicle rather he would earn a return on the equipment and he expected the venture to be profitable moreover petitioner specialized in the use of the leased equipment in a class action setting it was a point of pride with petitioner that he have the most modern computer graphics and videotape equipment he wrote articles and delivered lectures throughout the united_states on the use of technology in practicing law particularly in the use of video reenactments videotape settlement brochures and videotape mock trials his lectures would address the kinds of equipment to purchase what prices to pay and the level of skill required of employees to operate the equipment to illustrate the complexity of the video reenactments petitioner testified that in one instance the law firm charged over dollar_figure for an elaborate recreation of a fiery truck crash petitioner’s technical savvy served as a useful marketing edge in soliciting new work petitioner first began the leasing arrangement in by assigning law firm equipment to himself and leasing it to the law firm he then purchased all future equipment personally and leased it to the law firm the equipment petitioner leased to the law firm consisted of computers video equipment and office furniture the original cost of the equipment used in the years at issue was dollar_figure from through petitioner received rental payments from the law firm totaling dollar_figure petitioner intended to receive an amount in rent generally commensurate with the yearly depreciation deduction during the years at issue however the law firm experienced a loss and the law firm made no rental payments nor did the firm pay petitioner a salary in those years the losses during those years were attributable to a case that petitioner had expected to close but that took until to close ultimately petitioner’s leasing activity did not prove profitable principally because of the losses during the years at issue and he later sold the equipment to the law firm at book_value for dollar_figure the law firm paid petitioner by increasing the amount it owed him 5the value of the office furniture was a small fraction of the value of the assets he leased to the law firm petitioner generally took depreciation_deductions on the equipment he leased the law firm using the modified accelerated_cost_recovery_system under sec_168 respondent denied the deductions only in and years in which petitioner experienced losses respondent argued that the leasing activity losses were passive and not deductible without passive_income respondent later asserted in an amended answer that the deductions should be denied because petitioner was not engaged in the equipment_leasing activity for profit petitioner objected and argued that he held the equipment for profit and that the leasing activity was a nonrental activity in which he materially participated respondent issued petitioners a deficiency_notice on date in which respondent determined deficiencies in petitioners’ federal income taxes of dollar_figure for and dollar_figure for petitioners filed a timely petition opinion the issues to be decided are first whether petitioner’s equipment_leasing activity was engaged in for profit under sec_183 and second whether the equipment_leasing activity qualifies for the incidental activity exception under sec_469 6the commissioner’s determinations in a deficiency_notice are generally presumed correct and the taxpayer bears the burden continued i whether the equipment_leasing activity was engaged in for profit generally individuals are allowed to fully deduct losses attributable to an activity engaged in for profit see sec_183 sec_162 and sec_212 a taxpayer must engage in an activity with an actual and honest even though unreasonable or unrealistic profit_motive to deduct depreciation expenses see 893_f2d_656 4th cir affg 91_tc_686 94_tc_41 91_tc_371 83_tc_79 78_tc_642 affd without opinion 702_f2d_1205 d c cir sec_1_183-2 income_tax regs see also sec_162 although a reasonable expectation of profit is not required the taxpayer’s profit objective must be bona_fide hulter v commissioner supra 85_tc_557 sec_1_183-2 income_tax regs this is a factual question and to resolve it we generally look to nine nonexclusive factors sec_1_183-2 income_tax regs continued of proving otherwise rule a 290_us_111 deductions are generally a matter of legislative grace and the taxpayer bears the burden to prove he or she is entitled to the claimed deductions 503_us_79 292_us_435 7the factors in sec_1_183-2 income_tax regs are continued see keanini v commissioner supra pincite antonides v commissioner t c pincite 86_tc_360 dreicer v commissioner supra pincite 72_tc_411 affd without published opinion 647_f2d_170 9th cir sec_1_183-2 and b income_tax regs the court_of_appeals for the fifth circuit to which this case is appealable requires that the taxpayer engage in the activity with the primary purpose of realizing an economic profit independent of tax savings see 480_us_23 68_f3d_868 5th cir affg tcmemo_1993_634 cf keanini v commissioner supra we therefore apply the primary_purpose_standard respondent concedes that he bears the burden_of_proof on this issue because he raised the claim in an amended answer see rule a 290_us_111 to succeed therefore respondent must prove that petitioner did not continued the manner in which the taxpayer carried on the activity the expertise of the taxpayer or his advisers the time and effort expended by the taxpayer in carrying on the activity the expectation that the assets used in the activity may appreciate in value the success of the taxpayer in carrying on other activities for profit the taxpayer’s history of income or losses with respect to the activity the amount of occasional profits if any which are earned the financial status of the taxpayer and elements of personal pleasure or recreation enter into the leasing activity with the primary purpose to profit petitioner argues that we should group the equipment_leasing activity with his law practice in determining whether there was a profit_motive alternatively petitioner argues that if we do not group the activities he engaged in the leasing activity for profit respondent counters that the leasing activity and the law practice cannot be grouped because they are separate activities and that the leasing activity was not an activity engaged in for profit a whether petitioner’s law practice and his leasing activity may be grouped for purposes of sec_183 a taxpayer’s various activities may be viewed as a single activity if they are sufficiently interconnected see sec_1_183-1 income_tax regs we look to the organizational and economic interrelationship of the activities their business_purpose and their overall similarity in determining whether they may be viewed collectively id further the commissioner will generally accept a taxpayer’s characterization of his or her various undertakings as one activity unless it appears that the characterization is artificial and unsupported by the facts id sec_183 applies however only to individuals and s_corporations see sec_1_183-1 income_tax regs extending sec_183 application to trusts_and_estates because they are taxed as individuals further the sec_183 regulations explicitly except c corporations stating that no inference may be drawn from sec_183 and its regulations as to whether a corporation is engaged in an activity for profit sec_1 a income_tax regs the point of amalgamating two undertakings into a single activity is to net the expenses of one against the revenue of the other an objective that cannot be accomplished where one undertaking is that of a c_corporation and the other is an undertaking by an individual because the law firm was a c_corporation petitioner may not group the law firm with his leasing activity for purposes of sec_183 b whether the activity was engaged in for profit although we agree with respondent that the leasing activity and the law practice cannot be grouped we nonetheless find that respondent has failed to meet his burden to show that petitioner did not engage in the leasing activity with the primary purpose to earn a profit see swaffar v commissioner tcmemo_1992_ the court did not affirmatively find that the taxpayers lacked a profit objective but rather found only that the commissioner failed to prove that the taxpayers lacked a profit 8petitioner also argues that if we do not group the two undertakings the law firm’s profit objective still should be attributed to his leasing activity see 868_f2d_833 6th cir revg tcmemo_1986_569 wilkinson v commissioner tcmemo_1996_39 de mendoza v commissioner tcmemo_1994_314 kuhn v commissioner tcmemo_1992_460 cf baldwin v commissioner tcmemo_2002_162 we need not resolve this issue objective where the issue was raised by the commissioner as a new_matter we start by noting that petitioner’s leasing activity was not a hobby masquerading as a business see 797_f2d_1049 d c cir revg tcmemo_1984_105 this distinguishes a large class of cases where profit objective is reasonably placed in doubt because the taxpayer derives an intangible personal benefit from the purported business id see 379_f2d_252 2d cir raising hungarian half-breds held not to be an activity for profit affg 45_tc_261 sec_1 a income_tax regs further nothing in the record suggests that petitioner’s equipment was purchased for personal_use see eg 55_tc_478 50_tc_164 the record establishes without contradiction that petitioner was an astute businessman and attorney he earned substantial income from the law firm and he accomplished this in part through his expertise in operating the leased equipment which was crucial to his legal practice further petitioner engaged in the leasing activity on the advice of his accountant he used the equipment solely for the law firm he collected rent consistently except during the years at issue he had a high degree of knowledge and skill related to the equipment he kept records regarding amounts invested rents received and depreciation taken on the equipment and he derived no personal pleasure or recreation from using the equipment we also find petitioner’s testimony as to his intent to profit from the equipment_leasing activity credible thorough and persuasive further respondent argues that petitioner could not profit on the amount he charged in rent yet presented no evidence regarding prevailing market rental rates for similar equipment respondent also argues that petitioner should have sold the equipment for fair_market_value rather than book_value but has presented no evidence regarding the fair_market_value of the equipment particularly for computer equipment that may lose value rapidly consequently respondent has not met his burden to show that petitioner did not engage in the equipment_leasing activity with the primary purpose to earn a profit commissioner v groetzinger u s pincite 4_f3d_709 9th cir affg tcmemo_1991_212 warden v commissioner tcmemo_1995_176 affd without published opinion 111_f3d_139 9th cir ii whether the passive_loss_rules preclude petitioner from deducting his losses respondent also argues that if sec_183 does not deny petitioner the loss deduction then the loss deduction should be disallowed pursuant to the passive_activity_loss limitations see sec_469 petitioner concedes that he has the burden_of_proof on this issue see rule a 290_us_111 losses from a passive_activity are generally not allowed as a deduction for the year in which they are sustained except to the extent of passive_activity income sec_469 a passive_activity_loss is the excess of the aggregate losses from all passive activities for the taxable_year over the aggregate income from all passive activities for the year see sec_469 passive activities are those activities involving the conduct_of_a_trade_or_business in which the taxpayer does not materially participate sec_469 rental activities are presumptively passive without regard to whether the taxpayer materially participates in the activity see sec_469 both parties agree that petitioner’s equipment_leasing activity is a rental_activity and that the income from the activity is therefore passive unless petitioner qualifies under one of six exceptions listed in the regulations see welch v commissioner tcmemo_1998_310 sec_1_469-1t through f temporary income_tax regs fed reg date the exception relevant here is the incidental 9the commissioner is given authority under sec_469 to prescribe regulations to carry out the provisions of the section as relevant here this statutory authority was carried out in sec_1_469-1t temporary income_tax regs fed reg date sec_1_469-5t temporary income_tax regs fed reg date and sec_1_469-9 income_tax continued activity exception and we now address whether this exception applies to petitioner’s equipment_leasing activity a whether petitioner qualifies for the incidental activity exception an activity involving the use of tangible_property is not considered a rental_activity if the rental is incidental to a nonrental activity of the taxpayer sec_1_469-1t temporary income_tax regs supra before we discuss whether petitioner meets the incidental activity exception however we must determine whether the law firm activity conducted through a c_corporation can be classified as an activity of the petitioner for purposes of the incidental activity exception whether petitioner’s activities include those conducted through his c_corporation a taxpayer’s activities include those conducted through c corporations that are subject_to the passive_loss_rules of sec_469 sec_1_469-4 income_tax regs c corporations subject_to sec_469 include closely held c corporations which are corporations where at least half the stock is owned by no more than five individuals sec_469 j a b a because petitioner owned percent of the stock in the law firm his professional_corporation petitioner’s activities included his c_corporation activities continued regs see also sec_7805 see also 111_tc_215 whether petitioner meets the incidental activity exception conditions to qualify for the incidental activity exception by having a rental of property treated as incidental to a trade_or_business activity a taxpayer must meet three conditions see sec_1 t e vi c - temporary income_tax regs fed reg date first the taxpayer must own an interest in the trade_or_business second the property at issue must predominantly be used_in_the_trade_or_business during the taxable_year or during at least of the immediately preceding_taxable_years third the gross rental income from the property for the taxable_year must be less than percent of the lesser_of i the unadjusted_basis of the property and ii the fair_market_value of such property petitioner meets these requirements petitioner owns an interest in the law firm as its exclusive owner on the basis of the evidence the equipment leased to the law firm was integral to the operation of the law firm the equipment was crucial in petitioner presenting his cases and petitioner’s particular skill with the equipment increased his renown in the class-action field finally the parties do not dispute that petitioner’s gross rental income from the equipment_leasing activity met the percentage requirement because petitioner received no rental income during the years at issue petitioner therefore qualifies for the incidental rental exception see tarakci v commissioner tcmemo_2000_358 we now address one additional argument by respondent whether petitioner may simultaneously use the equipment in his trade_or_business and the rental_activity respondent also argues that the incidental activity exception does not apply here because the exception requires petitioner to temporarily stop using the property in his trade_or_business before using it in a rental_activity in essence respondent claims that the exception is not available when the property is used in the leasing activity and the law firm simultaneously and advances two main arguments in support of that claim first respondent argues that the regulation uses the past tense when referring to the use of the property in the trade_or_business see sec_1_469-1t temporary income_tax regs supra respondent focuses on the word was in the regulation to argue that the leased property cannot be used in a rental and a nonrental activity simultaneously we disagree we note that the word was in the regulation refers not only to past years but also to the current taxable_year see philips petroleum co v commissioner 101_tc_78 we apply a regulation according to its plain or ordinary meaning affd without published opinion 70_f3d_1282 10th cir the incidental activity regulation requires among other things that t he property was predominantly_used in such trade_or_business activity during the taxable_year id emphasis added the equipment therefore may be used in petitioner’s law firm at any time in the taxable_year under the incidental activity exception second respondent argues that the preamble to the treasury_decision in which the incidental activity exception was promulgated also supports his argument that the property must be used in the taxpayer’s trade_or_business before its use in the taxpayer’s rental_activity see t d 1988_1_cb_191 the preamble states specifically that the exception applies if an insubstantial amount of rental income is derived from property that was recently used in a trade_or_business activity of the taxpayer and is temporarily rented id c b pincite while the preamble does refer to the use of the property in the trade_or_business activity in the past tense and the use of the property in the rental_activity in the present tense we believe the preamble merely exemplifies a situation that would satisfy the incidental activity exception the preamble does not bar situations where the property is being used in both activities at once consequently petitioner may use the equipment in the law firm concurrently with using it in the rental_activity see tarakci v commissioner supra conclusion because petitioner has satisfied the incidental activity exception elements he is entitled to treat his equipment_leasing activity as incidental to the law firm’s trade_or_business activity petitioner’s leasing activity therefore is a nonrental activity b material_participation finally petitioner must also carry his burden to prove that he materially participated in the activity to qualify the losses as nonpassive see sec_469 welch v commissioner tcmemo_1998_310 a taxpayer is treated as materially participating in an activity only if the taxpayer is involved in the activity on a basis which is regular continuous and substantial see sec_469 a taxpayer may satisfy the material_participation requirement if the taxpayer satisfies any one of seven safe_harbor tests see sec_1_469-5t temporary income_tax regs fed reg date see also lapid v commissioner tcmemo_2004_222 citing mordkin v commissioner tcmemo_1996_187 which upheld the regulatory safe_harbor tests letting taxpayers prove material_participation by showing they spent a certain number of hours on an activity one test is particularly relevant here an individual may be treated as materially participating in an activity if his or her participation in that activity during the taxable_year constitutes substantially_all of the participation10 in the activity for that year sec_1 5t a temporary income_tax regs supra because petitioner exclusively engaged in and managed the leasing activity he meets this safe_harbor test and thus satisfies the material_participation standard we therefore find that petitioner has satisfied his burden of showing that he materially participated in the activity and was involved in the leasing activity on a regular continuous and substantial basis see sec_469 h sec_1_469-5t temporary income_tax regs supra iii conclusion because we have found that respondent failed to meet his burden to show petitioner did not engage in the equipment_leasing activity for profit petitioner’s losses are not limited by sec_183 we have also found that petitioner’s equipment_leasing activity was a nonrental activity in which petitioner materially participated petitioner’s losses therefore are not limited by the passive_activity rules of sec_469 and participation generally means any work done in an activity by an individual who owns an interest in the activity sec_1_469-5 income_tax regs petitioner may net his equipment_leasing activity losses in the years at issue with the law firm income in reaching our holdings we have considered all arguments made and to the extent not mentioned we conclude that they are moot irrelevant or without merit to reflect the foregoing decision will be entered for petitioners
